Citation Nr: 1743874	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-35 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the spine and intervertebral disc syndrome (previously rated as spondylosis and wedge deformities of the thoracolumbar spine, with facet arthrosis), prior to April 10, 2017.  

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the spine and intervertebral disc syndrome (previously rated as spondylosis and wedge deformities of the thoracolumbar spine, with facet arthrosis), from 
April 10, 2017.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Navy from May 1989 to May 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board remanded these issues in January 2013, January 2015, and February 2017, for further evidentiary development.  A review of the record reflects substantial compliance with the Board's February 2017 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2017, the RO increased the Veteran's evaluation for his back disability to 20 percent disabling, effective as of April 10, 2017.  The RO also assigned separate 10 percent evaluations for both radiculopathy of the left lower extremity and radiculopathy of the right lower extremity, effective as of April 10, 2017.  On the next day in April 2017, the VA Appeals Management Center (AMC) denied an evaluation in excess of 10 percent prior to April 10, 2017, as well as an evaluation in excess of 20 percent from April 10, 2017.  The matter is now again before the Board.  

The Board has jurisdiction over the Veteran's implied claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant, or the record, raises the question of unemployability due to a disability for which an increased initial rating is sought, part of the claim for increased compensation is an implied claim for TDIU.  As the Veteran has sought the highest rating possible, and has claimed that the disability on appeal is, in part, responsible for his unemployability, the issue of entitlement to TDIU is properly before the Board.  


FINDINGS OF FACT

1.  For the period prior to April 10, 2017, the Veteran's lumbar spine disability has been manifested by painful motion, with limitation of forward flexion of, at worst, 75 degrees, but has not been manifested by forward flexion of 60 degrees or less, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; incapacitating episodes were not shown.  

2.  From April 10, 2017, the Veteran's lumbar spine disability has been manifested by forward flexion of, at worst, 40 degrees, but has not been manifested by forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes were not shown in the past 12 months.  

3.  The Veteran does not meet the preliminary schedular requirements for a TDIU, nor is he otherwise unable to obtain or maintain substantially gainful employment as a result of a service-connected disability or disabilities.  


CONCLUSIONS OF LAW

1.  For the period prior to April 10, 2017, the criteria for an evaluation in excess of a 10 percent rating for degenerative arthritis of the spine and intervertebral disc syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).  

2.  For the period from April 10, 2017, the criteria for an evaluation in excess of a 20 percent rating for degenerative arthritis of the spine and intervertebral disc syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent VCAA letters to the Veteran, he was afforded multiple VA examinations, and his in-service and post-service medical records were obtained.  The examinations and opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.  

Lastly, the record reflects substantial compliance with the Board's February 2017 Remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  The February 2017 Remand required VA, in relevant part, to obtain an additional examination and medical opinion regarding the Veteran's back condition.  These directives were adequately followed; thus, the Board finds substantial compliance has been shown.  




	(CONTINUED ON NEXT PAGE)
II. Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veteran's back disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Veteran contends that he is entitled to an increased rating for his back disability.  Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The Veteran's back disability has been evaluated as 10 percent disabling prior to April 10, 2017, and 20 percent disabling thereafter under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are 0 to 30 degrees.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note 1.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  
38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

On VA examination in October 2010, the Veteran's history was reviewed.  The diagnosis was chronic T (thoracic)-L (lumbar) spine pain due to strain and degenerative disc disease (DDD).  Range of motion testing revealed flexion to 82 degrees; extension to 22 degrees; left and right lateral flexion to 24 degrees; left lateral rotation to 24 degrees; and right lateral rotation to 22 degrees, for a combined range of motion of 198 degrees.  The examination revealed no additional limitation of motion or loss of function due to pain, fatigue, weakness or incoordination.  

On VA examination in March 2016, the examiner provided a diagnosis of degenerative arthritis of lumbar and thoracic spine.  The Veteran reported flare-ups on some mornings when his back would get stiff, making it hard for him to get up.  The Veteran indicated that this occurred about twice a month.  Range of motion testing revealed forward flexion to 75 degrees with pain at 70 degrees; extension to 20 degrees with pain at 10 degrees; left lateral flexion to 20 degrees with pain at 20 degrees; right lateral flexion to 25 degrees with pain at 20 degrees; left lateral rotation to 25 degrees with pain at 20 degrees; and right lateral rotation to 20 degrees with pain at 20 degrees.  Combined range of motion of the lumbar spine was 185 degrees.  The examination also revealed no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The examiner also noted that there was no ankylosis of the spine, and that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.   

On VA examination in April 2017, the examiner provided diagnoses of DDD with radiculopathy and anterior wedging T11 and T12.  The Veteran did not report flare-ups.  Physical examination revealed the following range of motion of the thoracolumbar spine:  forward flexion to 40 degrees; extension to 15 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 25 degrees; and right lateral rotation to 25 degrees.  Combined range of motion of the lumbar spine was 145 degrees.  The examiner noted that range of motion of the lumbar spine was abnormal and that it contributed to functional loss.  There was evidence of pain on weight-bearing, pain on palpation of the joints, and pain during range of motion testing.  Upon repetitive range of motion testing, there was no additional loss of range of motion.  There was no evidence of muscle spasm.  There was evidence of guarding, but it did not result in an abnormal gait or abnormal spinal contour.  There was no evidence of ankyloses of the lumbar spine.  There was evidence of bilateral lower radiculopathy; specifically, mild sciatic nerve root involvement.  There was no other neurological abnormality or findings related to the thoracolumbar spine, to include the bowel and bladder.  There was evidence of IVDS.  The examiner found that the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  X-rays of the lumbar spine document arthritis.  

For the period on appeal prior to April 10, 2017, the above evidence shows that the Veteran's forward flexion has been limited to a range of 75-82 degrees.  In addition, there was no evidence of record of additional limitation of range of motion or functional impairment upon repetitive motion testing.  There is no evidence of ankylosis, such that a 50 or 100 percent evaluation would be warranted.  The evidence does not show that the Veteran has ever experienced forward flexion of the thoracolumbar spine that was limited to 60 degrees or less, nor has the evidence indicated the Veteran's combined range of motion has ever been reduced to 120 degrees or less.  Therefore, neither a 20 nor 40 percent evaluation is warranted for the period prior to April 10, 2017.  

For the period on appeal from April 10, 2017, the above findings do not support a 40 percent rating, as the evidence does not show that the Veteran has ever experienced forward flexion of the thoracolumbar spine that was limited to 30 degrees or less.  In addition, there is no evidence of ankylosis, such that a 50 or 100 percent evaluation would be warranted for the period from April 10, 2017.  

Additionally, for the period on appeal from April 10, 2017, while the Veteran has been diagnosed with IVDS, he has not experienced incapacitating episodes requiring prescribed bed rest and treatment by a physician.  As such, a higher evaluation is not warranted under Diagnostic Code 5243.  Moreover, while the Board recognizes that the Veteran has reported radiating pain in his bilateral lower extremity, he has been granted a separate rating for that disability, and as noted above that rating is not at issue in this appeal.  Finally, the Veteran does not report, nor does the evidence demonstrate any additional neurological manifestations associated with the service-connected lumbar spine disability.  

Further, the Board has considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.  However, even affording the lay statements full competence and credibility, the evidence simply does not show entitlement to a higher evaluation under any applicable diagnostic code for any period on appeal.  

For these reasons, the Board finds that at no time during the periods in question has the disability warranted more than a 10 percent evaluation prior to April 10, 2017, or more than a 20 percent evaluation since.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56.  Accordingly, the Veteran's request for an increased rating is denied. 

II.  TDIU

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities.  After a thorough review of the evidence, the Board concludes that an award of TDIU is not warranted.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is presently service connected for diabetes mellitus, type II (20 percent), degenerative arthritis of the spine (20 percent), radiculopathy of the left lower extremity (10 percent), and radiculopathy of the right lower extremity (10 percent).  The Veteran's combined evaluation is presently 50 percent.  Thus, since none of the Veteran's disabilities are rated over 40 percent, and the combined rating is not 70 percent or more, the rating fails to meet the criteria for schedular TDIU as per 38 C.F.R. § 4.16(a).  

In sum, while the record reflects that the Veteran's service-connected disabilities cause difficulties at work, unemployability due to these disabilities, alone, has not been shown.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to TDIU benefits must be denied.  


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the spine and intervertebral disc syndrome (previously rated as spondylosis and wedge deformities of the thoracolumbar spine, with facet arthrosis), prior to April 10, 2017, is denied.  

Entitlement to a rating in excess of 20 percent for degenerative arthritis of the spine and intervertebral disc syndrome (previously rated as spondylosis and wedge deformities of the thoracolumbar spine, with facet arthrosis), from 
April 10, 2017, is denied.  

Entitlement to a TDIU due to service-connected disabilities is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


